Citation Nr: 0100420	
Decision Date: 01/08/01    Archive Date: 01/17/01	

DOCKET NO.  95-33 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to an increased evaluation for bronchitis, 
currently rated 30 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and the appellant's spouse


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from June 1958 to March 1959.  
In a May 1995 rating action, the Department of Veterans 
Affairs (VA) Regional Office, St. Paul, Minnesota, confirmed 
and continued a 10 percent evaluation for the veteran's 
bronchitis.  He appealed from that decision.  In August 1995, 
the veteran testified at a hearing at the regional office 
before a hearing officer.  In January 1996, the hearing 
officer increased the evaluation for the bronchitis from 
10 percent to 30 percent effective in January 1995.  In July 
1997, the veteran and his wife testified at a hearing before 
a member of the Board of Veterans' Appeals (Board) sitting at 
the regional office.  

In December 1997, the Board remanded the claim to the 
regional office for further action.  The Board noted in its 
remand that the veteran's claim for service connection for a 
heart disability and for a total rating based on individual 
unemployability were intertwined with the certified issue and 
asked the regional office to provide the veteran a statement 
of the case on those issues.  The regional office later 
provided a supplemental statement of the case to the veteran 
on those issues and the veteran submitted a substantive 
appeal with regard to those matters.  Thus, those issues are 
now in an appellate status along with the issue of 
entitlement to an increased evaluation for bronchitis.  The 
case is again before the Board for further appellate 
consideration.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A heart disability was not demonstrated either during the 
veteran's active service or for many years following his 
release from active duty.  

3.  The veteran's heart disability was not caused by and has 
not been aggravated by his service connected bronchitis.  

4.  The veteran's only service connected disability is his 
bronchitis which is manifested by symptoms including 
shortness of breath and a chronic cough.  

5.  Recent pulmonary function studies reflect FEV-1 values 
from 80 to 94 percent of predicted and DLCO values from 62 to 
65 percent of predicted.  

6.  The veteran is 60 years old.  He has had employment 
experience as a teacher at a vocational school and operating 
a business as a weather satellite designer.  He has not been 
employed since April 1998.  

7.  The veteran's service connected bronchitis alone does not 
prevent him from engaging in all types of substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated 
during service; may not be presumed to have been incurred in 
service; is not proximately due to or the result of a service 
connected disease or disability; and has not been aggravated 
by his service connected bronchitis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.310 (2000).  

2.  An evaluation in excess of 30 percent for the veteran's 
bronchitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Code 6600 (2000).  

3.  The veteran is not unemployable as a result of a service 
connected disease or disability.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that, in connection with the veteran's 
claims, the regional office has obtained all relevant medical 
records and has afforded the veteran VA examinations.  
Accordingly, the Board considers that all necessary notice 
has been furnished and that the VA duty to assist the veteran 
with regard to his claims has been fulfilled.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, ______, (2000), (to be codified at 38 U.S.C. §§ 5103 
and 5103A).  

I.  The Claim for Service Connection for a Heart Disability

The veteran's service medical records do not reflect the 
presence of a heart disability.  

The veteran's initial claim for VA disability benefits was 
submitted in March 1959.  He referred to bronchitis.  

The veteran was examined by the VA in April 1959.  The 
veteran referred to having trouble with his bronchitis.  A 
heart disability was not shown on the examination.  

The veteran was again examined by the VA in April 1964.  His 
complaints included a cough and tiring easily.  Various 
pulmonary findings were recorded on the examination.  The 
veteran's blood pressure was 140/80 and 160/76.  The examiner 
stated that an electrocardiogram reflected an incomplete 
right bundle-branch block.  The diagnosis was chronic 
bronchitis.  

The veteran was afforded a VA examination in May 1995.  The 
neck veins were not distended and no bruits were heard.  The 
chest was symmetrical.  His heart was not grossly enlarged.  
The rhythm was regular and the sounds were of good quality.  
No murmurs were audible.  An electrocardiogram showed a 
normal sinus rhythm.  There was an incomplete right bundle-
branch block.  The electrocardiogram was considered 
borderline.  

A private echocardiogram, dated in January 1997, reflected 
mild aortic valve sclerosis without stenosis.  The 
echocardiogram was otherwise normal.  

The veteran was afforded a stress test at a private medical 
facility in March 1997.  He had a normal adenosine 
electrocardiographic study without ST segment changes of 
ischemia, a normal rest thallium profusion study and a normal 
adenosine technetium sestamibi stress with normal wall 
thickening, normal profusion and an ejection fraction of 
57 percent.  

The veteran was afforded a VA respiratory examination in 
April 1997.  On the examination, various findings were 
recorded.  The cardiac examination was normal.  There was a 
regular rate and rhythm without murmur, gallop or rub.  

During the July 1997 Board hearing, the veteran testified 
that he currently had an enlarged left atrium, a slight 
bowing of the mitral valve and mild sclerosis of the aortic 
valve.  

The regional office later received a February 1997 statement 
by Kevin Graham, M.D., reflecting various findings on 
physical examination.  Dr. Graham stated that an 
echocardiogram had shown only mild bowing of the anterior 
leaf of the mitral valve without true prolapse.  He believed 
clinically that the veteran most likely had a mild mitral 
valve prolapse with a pectus excavatum.  He believed that 
coronary artery disease needed to be ruled out.  He did not 
believe the veteran's heart was causing significant shortness 
of breath.  

The veteran was afforded a VA examination in February 1998.  
His blood pressure was 140/70 and pulse rate was 84.  It was 
noted that he had very poor respiratory mechanics and 
breathed through his mouth periodically.  He also breathed 
with his chest predominately.  He could breathe through his 
nose and did so when his respiratory pattern was pointed out 
to him.  There was no murmur audible.  The S1 and S2 sounds 
appeared normal.  There was no peripheral edema.  The 
examiner stated that no cardiac disability had been 
identified.  

In a 1998 statement, Vern C. Olmanson, M.D., reported that 
the veteran had been in moderately poor health for many years 
because of chronic lung problems.  He stated that the veteran 
was currently bothered with cardiac arrhythmias that could be 
related to his lung problems.  

A November 1998 statement by A. Neil Johnson, M.D., reflected 
elevated blood pressure readings and an irregular heart 
rhythm with an occasional premature beat.  

In a June 1999 statement, Valerie Ulstad, M.D., indicated 
that she felt the veteran simply had systematic premature 
atrial contractions which should not be treated.  She stated 
that medications that slowed his heart rate were to be 
avoided since he had an underlying sinus bradycardia, 
although she was unable to document symptomatic bradycardia 
by Holter monitor.  She related that, if he had rapid atrial 
fibrillation in the future, he would likely need a pacemaker 
in order to be treated safely for that condition.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a heart disability becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  

In this case, the veteran's service medical records do not 
reflect the presence of a heart disability.  A heart 
disability was not medically demonstrated during the one-year 
period following the veteran's release from active duty.  
Thus, service connection would not be warranted for a heart 
disability either on the basis of direct service incurrence 
or under the presumptive provisions of the law.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  
The veteran has not contended otherwise.  Rather, he has 
maintained that he has a heart disability that has been 
caused by or aggravated by his service connected bronchitis.  
In this regard, there is a September 1998 statement by a 
private physician, Dr. Olmanson, indicating that the veteran 
was currently bothered with cardiac arrhythmias that could be 
related to his lung problems.  However, the veteran was 
afforded an examination by the VA in February 1998.  The 
examiner, who is an experienced, board-certified cardiologist 
and internist, could not diagnose a significant cardiac 
disability.  Other examiners have found some cardiac 
problems, but none have related them to his respiratory 
disability or indicated that they would be aggravated by it.  
Dr. Olmanson's opinion is non-specific and indicates only 
that they could be related.  It is clearly outweighed by the 
other examiner's reports which are more specific and focused 
and are quite negative.  Thus, in the absence of any clear, 
consistent finding of a relationship between any organic 
cardiovascular disability and his bronchitis, there is no 
evidentiary basis which would warrant the grant of service 
connection for such a condition as secondary to the veteran's 
service connected bronchitis.  38 C.F.R. § 3.310.  The 
medical records also, of course, establish no basis for a 
finding that the veteran's service connected bronchitis had 
aggravated a heart disability so as to award service 
connection for the degree of disability aggravated over and 
above the level of disability which would be present 
otherwise.  Allen v. Brown, 7 Vet. App. 439 (1995).  


II.  The Claim for an Increased Evaluation for Bronchitis, 
Currently
Rated 30 Percent Disabling

The veteran's service medical records reflect that he was 
hospitalized and treated for chronic bronchitis.  

When the veteran was examined by the VA in April 1959, he 
complained of weakness, chest congestion and cough.  On 
examination, there were some rales and wheezes over both 
apices and the left axilla.  A chest X-ray was negative.  The 
bronchitis diagnosis was confirmed

By rating action dated in June 1959, service connection was 
established for chronic bronchitis, rated 10 percent 
disabling under Diagnostic Code 6600.  

When the veteran was examined by the VA in April 1964, his 
chest was noted to be thin walled.  There were a few coarse 
rales heard at the right lower lung field.  On the left, they 
were considerably more prominent.  The diagnosis was chronic 
bronchitis.  

In April 1995, the veteran submitted a claim for an increased 
rating for his bronchitis.  

An April 1995 statement by Curtis N. Stolee, M.D., reflected 
that the veteran had chronic bronchitis and experienced 
respiratory difficulties whenever he was exposed to smoke, 
perfumes, etc.  

When the veteran was examined by the VA in May 1995, his 
complaints included shortness of breath and tiring easily.  
On examination, the veteran's color was good.  No cyanosis or 
dyspnea was noted at rest.  His neck veins were not 
distended.  The chest was symmetrical.  His lungs were 
resonant and breath sounds were vesicular.  The lungs 
expanded normally on inspiration.  No rales, rhonchi or 
wheezing were noted.  A chest X-ray showed the lung fields to 
be clear.  The impression was chronic bronchitis.  

The regional office later received reports of private medical 
treatment of the veteran for his bronchitis in July 1995.  
There were a few transient rales at the left base.  Breath 
sounds were equal, bilaterally.  

During the August 1995 hearing at the regional office, the 
veteran testified that his sensitivity to dust, smoke and 
inclement weather conditions had continued since service.  He 
stated that his chronic bronchitis had been getting worse and 
was causing pain and shortness of breath.  

When the veteran was afforded the VA respiratory examination 
in April 1997, he stated that he could walk 2 or 3 blocks 
before stopping because of dyspnea.  He had a chronic cough 
that was productive of clear white sputum.  He complained of 
intermittent fevers and chronic fatigue.  On examination, the 
veteran's lungs were resonant to percussion.  On 
auscultation, the lungs were clear without evidence of rales, 
rhonchi or wheezes.  A chest X-ray study showed that the lung 
fields remained clear of focal infiltrates, bilaterally.  
Pulmonary function studies in April 1997 reflected an FEV-1 
of 88 percent of predicted and DLCO of 62 percent of 
predicted.  

In an addendum, the physician who conducted the April 1997 VA 
examination stated that the veteran had repeat pulmonary 
function tests obtained in July 1997. The prebronchodilator 
values were considered within the normal range as were the 
post bronchodilator values.  

In a July 1997 statement, Dr. Olmanson indicated that the 
veteran had been seen frequently for severe illnesses, 
usually bronchitis or pneumonia.  He stated that over the 
previous two years the veteran had had very poor exercise 
tolerance and was not able to put in a full day at work.  He 
noted that the veteran's business was suffering because of 
his health.  

Pulmonary function studies in July 1997 showed FEV-1 
prebronchodilator testing of 94 percent of predicted and post 
bronchodilator testing of 100 percent of predicted.  

During the July 1997 Board hearing, the veteran testified 
that he was shorter of breath than he had ever been before 
and his tolerance to exercise was much worse.  He stated that 
he did not have the stamina he used to have.  He also had low 
grade fever and coughing.  He stated that he had had many 
episodes of pneumonia.  

The regional office later received a December 1996 statement 
by J. Scott Sanders, M.D., reflecting that the veteran had 
chronic dyspnea on exertion with a near normal pulmonary 
function test and no evidence for exercise desaturation.  He 
recommended a cardiology consultation to rule out a cardiac 
etiology for his complaints.  He also recommended that the 
veteran become more active and start an exercise program.  

The regional office also received a December 1996 statement 
by Dr. Stolee reporting that the veteran had never exhibited 
significant wheezing but had subjective shortness of breath 
on slight exertion.  He stated that the veteran had had 
numerous episodes of sinusitis and acute bronchitis that had 
been treated with antibiotics and inhalers without much 
apparent improvement.  

VA pulmonary function studies dated in February 1998 reflect 
FEV-1 of 80 percent of predicted and DLCO of 65 percent of 
predicted.  

When the veteran was afforded the VA examination in February 
1998, the examiner observed that the veteran had very poor 
respiratory mechanics, breathing through his mouth 
periodically.  The veteran breathed with his chest 
predominately, and had a narrow, somewhat contracted rib 
cage.  He could breathe through his nose and did so when the 
respiratory pattern was pointed out to him.  The lung sounds 
were clear without any wheezes, rales or rubs.  The 
assessments included chronic bronchitis with a bronchospastic 
component, so called asthmatic bronchitis.  He stated that 
pulmonary function studies showed mild restrictive physiology 
and mildly reduced diffusing capacity.  The examiner reviewed 
the veteran's past medical history and concluded that he was 
in essential agreement with the findings and conclusions 
recorded on the VA examination of April 1997.  

In his November 1998 statement, Dr. Johnson indicated that 
the anteroposterior diameter of the veteran's chest was 
grossly normal.  He stated that breath sounds were currently 
clear and there were no wheezes, rales or rhonchi.  

A 30 percent evaluation is warranted for moderately severe 
chronic bronchitis with persistent coughing at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest and beginning 
chronic airway obstruction.  A 60 percent evaluation requires 
severe chronic bronchitis manifested by severe, productive 
cough; dyspnea on slight exertion; and pulmonary function 
tests indicative of severe ventilatory impairment.  38 C.F.R. 
Part 4, Code 6600, effective prior to October 7, 1996.  

A 30 percent evaluation is provided for chronic bronchitis 
when there is FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent evaluation is provided when there is 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. Part 4, Code 6600, 
effective October 7, 1996.  

In this case, the veteran's chronic bronchitis is manifested 
by symptoms including shortness of breath and a productive 
cough.  However, the VA and private medical examinations have 
not noted any rales, rhonchi or wheezes.  The repeated 
pulmonary function studies have generally reflected only mild 
impairment.  They have not shown values even approaching FEV-
1 of 40 to 55 percent of predicted; FEV-1/FVC of 40 to 
55 percent or DLCO of 40 to 55 percent of predicted or a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit); values which would be required for 
a rating in excess of 30 percent.  The pulmonary function 
studies have been described as reflecting only mild 
restrictive physiology and mildly reduced diffusing capacity.  
The actual readings have consistently been within the range 
for a mild (10%) condition; only dropping occasionally to the 
upper limits of the moderate (30%) range.  Thus, under the 
circumstances, the current manifestations of the veteran's 
chronic bronchitis have not been shown to be of such nature 
and extent so as to warrant entitlement to an evaluation in 
excess of 30 percent under the provisions of Diagnostic 
Code 6600 that were effective either prior to or after 
October 7, 1996.  

III.  The Claim for a Total Rating Based on Individual 
Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating for the service connected 
disability or disabilities is less than 100 percent when it 
is found that the service connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

The record reflects that the veteran was born in August 1940.  
Thus, he is now 60 years of age.  The record further 
indicates that he has had employment experience as a teacher 
at a vocational school and operating a business involving 
weather satellite designing.  He has not been employed on a 
full-time basis since April 1998.  

The record reflects that the veteran's only service connected 
disability is his chronic bronchitis, currently rated 
30 percent disabling.  As noted previously, the chronic 
bronchitis has resulted in symptoms including shortness of 
breath and a chronic productive cough.  However, there have 
been no rales, rhonchi or wheezes.  The pulmonary function 
studies have shown only mild restrictive physiology and 
reduced diffusing capacity.  

In October 1999, the VA physician who conducted the February 
1998 cardiovascular examination indicated that, in his 
opinion, the veteran's chronic bronchitis would not prevent 
him from functioning in a sedentary job.  He doubted that, 
physically, the veteran could sustain employment as a heavy 
laborer, but that the chronic bronchitis did not disqualify 
him from employment, per se.  

A December 1999 decision by an Administrative Law Judge for 
the Social Security Administration found that the veteran was 
disabled for Social Security purposes beginning in April 
1998.  However, the decision by the Administrative Law Judge 
was based on all of the veteran's disabilities, including his 
heart condition and right foot and ankle pain.  The 
Administrative Law Judge made a specific finding that none of 
his listed impairments were severe, but concluded, in 
summary, that the combined effect of his medical problems was 
severe and, when considered in light of his advanced age and 
past employment, rendered him disabled as defined by the 
Social Security Act.  In considering the impact of this 
decision on the Board's finding, the Board would note that 
disabilities for which service connection has not been 
established may not be taken into consideration in 
determining entitlement to a total rating based on individual 
unemployability; furthermore, age is also a factor which 
cannot be considered for VA purposes.   

Accordingly, although the veteran's service connected chronic 
bronchitis obviously constitutes a significant industrial 
impairment, in the Board's judgment, the evidence clearly 
establishes that that condition of itself is insufficient to 
prevent him from engaging in all types of substantially 
gainful employment.  It follows that entitlement to a total 
rating based on individual unemployability is not in order.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

The Board has carefully reviewed the entire record with 
regard to all of the veteran's claims; however, the Board 
does not find the evidence to be so evenly balanced that 
there is doubt as to any material matter regarding any of the 
issues on appeal.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a heart disability is 
not established.  Entitlement to an increased evaluation for 
bronchitis, currently rated 30 percent disabling, is not 
established.  Entitlement to a total rating based on 
individual unemployability is not established.  The appeal is 
denied.  



		
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals







